DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – READING DEVICE CONVEYING AND READING ORIGINAL DOCUMENT INCLUDING A PLURALITY OF ORIGINAL SHEETS SET IN STACKED STATE AND DETECTING OCCURRENCE OF A DOUBLE-FEED OF DOUBLE-FED SHEETS --

(End of amendment)

Allowable Subject Matter
4.         Claims 1-14 are allowed.

                                            REASONS FOR ALLOWANCE
5.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose (b) executing a double-feed process in response to detecting the occurrence of the double-feed, executing a first process when a command is inputted through the user interface within a prescribed time interval, and executing a second process when the command is not inputted through the user interface within the prescribed time interval, the double-feed process comprising starting the timer to measure the prescribed time interval following the occurrence of the double-feed, the first process being performed in accordance with the command inputted Active 69051121.1.DOCXATTORNEY DOCKETPATENT APPLICATION 076376.283017/190,296 3 of 14 through the user interface, the first process comprising: resuming the conveyance of the original document to continue reading of the original document in a case where the command instructs to resume the conveyance of the original document; and quitting the conveyance of the original document in a case where the command instructs to quit the conveyance of the original document, the second process being performed in accordance with a state of the double-fed sheets, the second process comprising: resuming the conveyance of the original document to continue the reading of the original document in a case where continuation of the conveyance of the original document is determined to be possible; and continuing the halting in (a) and the making in (a) in a case where the continuation of the conveyance of the original document is determined to be impossible ”, in combination with all other limitations as claimed in independent claim 1.
           The dependent claims 2-14, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art

	a. US Pub 2011/0069359              c. US Patent 10,009,495
            b. US Pub 2014/0320940              d. US Pub 2012/0133998

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).